Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1,8,14 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to generating a BOM which is a mental process. Other than reciting a device, GUI and instruments nothing in the claims precludes the steps from being performed mentally.  But for the device, GUI and instruments the limitations on acquiring information, populating data, receiving validation, storing data is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.  The limitations of GUI and instruments are considered by the examiner to be extra solution activity.  Applicant has not invented data display on a GUI or recording data with istruments.  The addition of insignificant activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (see MPEP 2106.05 g,  “Below are examples of activities that the courts have found to be insignificant extra-solution activity: … See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis)…  Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A.” ).  If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process grouping. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a device  amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Also, the additional elements of a GUI and instruments were considered by the examiner to be extra solution activity above.  Applicant has not invented storing, inputting and displaying data.  The addition of insignificant activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (see MPEP 2106.05 g).  Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).]   The claims are not patent eligible.

Regarding the dependent claims, these claims are directed to limitations which serve to limit the BOM generation steps. The subject matter of claims 2/9/15 (measurement parameters), 3/9 (obtaining camera and barcode data), 4/10 (shape determination), 5/22 (mapping parameters), 6/12 (receiving user information), 7/13/16 (report generation)  appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.  The examiner notes that Applicant claims obtaining data through an attached bar code (e.g. claim 3).  However such activity is conventional use of technology.  (Secured Mail Solutions LLC v. Universal Wilde, Inc. (Fed. Cir. 2017), For the QR Code and Personalized URL patents, the District Court concluded that there was no inventive concept, and, the Federal Circuit agreed.  The claims merely provide that an identifier is affixed to a mail object that is used by the recipient to request and display electronic information.  The use of barcodes was commonplace and conventional in 2001.).  Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1,2,5,6,7,8,11,12,13,14,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Principato 20200356741 in view of Riess 20060115042 in view of Kapadia 7039602

Regarding Claim 1, Principato discloses
storing, by the BOM generating device, the plurality of data fields as one of a plurality of records in a BOM database for the product, wherein each of the plurality of records in the BOM database corresponds to each of a plurality of components in the product.
Principato is directed to a method of scanning a code to update materials used in a process to make a product.  (Principato, abstract; para 0258, “In one embodiment, the QR codes can be scanned by a scanner to obtain parameters that are used to generate the BOM. For example, a parameter obtained from a scanned QR code can be used to query a database to determine a corresponding one or more materials that are used for manufacturing a product. These materials are added to the BOM. The data in the generated BOM can be used to communicate material needs to component suppliers. These suppliers can coordinate logistical delivery of such components as needed for making the product. The generated BOM can also be used to select one of several manufacturing lines based on logistical availability of materials necessary for making a particular product.”)

Principato does not explicitly disclose
acquiring, by a BOM generating device, information associated with a component of the product using a plurality of communicatively connected information recording instruments, wherein the information comprises a set of measurement parameters recorded using a set of communicatively connected measuring instruments;

Riess is directed to a method for identifying components in a printed wiring assembly using spectroscopy techniques.  (Riess, abstract, “A method for identifying hazardous substances in a printed wiring assembly having a plurality of discrete components, using micro X-ray fluorescence spectroscopy. A micro X-ray fluorescence spectroscopy (.mu.-XRF) and/or X-ray Absorption Fine Structure (XAFS) spectroscopy are used as detecting analyzers, to identify materials of concern in an electronic device”).  Riess discloses a known way to identify an item is acquiring component measurements/shape amongst other parameters.  (Riess, para 0009, “After the elemental map has been created 145, the CAD database is queried to determine whether or not the scanned area or component is resident in the database (block 150). If the area of interest is stored in the database (as indicated by the `yes` branch in the diagram immediately below box 150), then the information derived from the scan is compared 155 to that stored in the database using 90%, 95%, or 99% probability match statistical techniques. The elemental map and three dimensional component geometric information provides a tool with which to compare or match the component on the sample to a component resident in the database, since information relating to component size and shape and chemical composition is contained in the CAD database. For example, the elemental map may indicate that a certain resistor on the sample being scanned possesses copper terminations, a resistive element that contains nickel and chromium and has a ceramic base made of silicon dioxide. This information, combined with information relating to the size and shape of the resistor, can be matched to information in the database to determine the exact part number and resistive value of the resistor, using statistical matching techniques. A decision is made as to whether or not it matches the information stored in a bill of materials (BOM) database 160, and if the answer is `yes` then another scanned location or component is selected 165 and the process of blocks 155, 160, and 165 are repeated until complete, at which point the analysis ends 170. If the answer to the match decision at block 160 is `no`, then that area or component of interest is rescanned 180 at a higher resolution to create a more detailed or in-depth analysis. A comparison of the information that was obtained from the rescan is again made to the bill of material database 185, and if a match is made, then the analysis moves to another location in block 165, and continues from there as previously. If the answer is `no` (i.e. not a match), then the information from the rescan is added to the CAD database 190 to create a new component or area location for reference when another sample is analyzed in the future.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Principato with the measurement of Riess with the motivation of identifying items in a product.  Id.

Principato does not explicitly disclose
automatically populating, by the BOM generating device, a set of data fields in a graphic user interface (GUI) based on the acquired information and a shape of the component, wherein the shape of the component is selected by a user from a list of pre-defined shapes or is identified based on an image of the component, and wherein the set of data fields is among a plurality of data fields in the GUI;
Kapadia is directed to a product configuration system.  (Kapadia, abstract).   Kapadia discloses that it is known for product configurators to limit a user’s selections based on compatibility with constraints such as shape configuration the user has selected.  (Kapadia, col.2,lns.11-22, “As each selection is made, it imposes additional constraints on the set of valid configurations. Thus, prior selections constrain the user in making later selections. For example, in the computer assembly context, purchaser selection of a laptop computer, as opposed to a desktop model, will influence the components which may be selected to go into the final product. For example, once a laptop has been selected, only displays which are compatible with that laptop may be selected in the future. The configuration engine maintains the relationships necessary to ensure that the purchaser selects from only valid component choices.”).  

receiving, by the BOM generating device, a validation command from the user via the GUI:
upon receiving the validation command, …
Kapadia discloses that user configuration are submitted and confirmation of the validity is determined.  (Kapadia, fig.2, element 38,40).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Principato and Riess with the data population of Kapadia with the motivation of identifying items in a product.  Id.  

Regarding Claim 2, Principato, Riess and Kapadia disclose the method of claim 1.
wherein the set of measurement parameters comprises at least one of a height of the component, a length of the component, a width of the component, a weight of the component, a diameter of the component, and a thickness of the component;
and wherein the set of communicatively connected measuring instruments comprises a digital tape, a digital Vernier scale, a digital micrometre, a digital height gauge, and a digital weighing scale.
See prior art rejection of claim 1 regarding Riess.  As Riess stores the measured parameters in a computer, the examiner interprets the measurements to be digital in nature.

Regarding Claim 5, Principato, Riess and Kapadia disclose the method of claim 1.
wherein automatically populating the set of data fields comprises mapping each of the set of measurement parameters with each of the set of data fields based on the shape of the component.
See prior art rejection of claim 1 regarding Riess.

Regarding Claim 6, Principato, Riess and Kapadia disclose the method of claim 1.
further comprising receiving, by the BOM generating device, additional information associated with the component from the user via the GUI, wherein the additional information corresponds to remaining of the plurality of data fields in the GUI.
The examiner notes that Kapadia discloses that identifying product information can be entered by a user.  See prior art rejection of claim 1 regarding Kapadia.  

Regarding Claim 7, Principato, Riess and Kapadia disclose the method of claim 1.

generating, by the BOM generating device, at least one of:
a measure report based on an evaluation of the plurality of data fields prior to storing the plurality of data fields as one of the plurality of records in the BOM database,
a BOM report based on the plurality of records in the BOM database,
a cost report by performing a cost estimation based on the BOM report, and
a FAST report by performing a functional analysis based on at least one of the BOM report and the cost report, wherein the functional analysis comprises a set of pre-defined functions and sub-functions customized for the product and mapped to a plurality of components of the product.

Principato discloses a BOM report.  “[0061] In one embodiment, computing device 112 prepares a report based on scanning by scanner 110 of encoded images 104 and 108. The report indicates differences between manufacturing requirements that are determined from this scanning. Computing device 112 sends the report over communication network 121 to manufacturing facility server 116 and/or customer facility server 132.”  (Principato, para 0061)




Regarding Claims 8,11,12,13 See prior art rejections of claim 1,5,6,7

Regarding Claims 14,15,16 See prior art rejections of claim 1,2,7



Claims 3,4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Principato 20200356741 in view of Riess 20060115042 in view of Kapadia 7039602 in view of Official Notice

Regarding Claim 3, Principato, Riess and Kapadia disclose the method of claim 1.
wherein the information further comprises, at least one of:
the image of the component captured using a communicatively connected imaging device, and 
See prior art rejection of claim 1 regarding Riess
an identification number of the component captured using one of the communicatively connected imaging device and a communicatively connected bar code scanning device.
See prior art rejection of claim 1 regarding Principato

Principato does not explicitly disclose
wherein the communicatively connected imaging device comprises a web camera; and
The examiner takes official notice that it is old and well known for web cameras to be used in an image analysis role.  For example, the stream from web cams can be used for facial recognition.  As Principato discloses imaging could be used to identify specific materials (components on a wiring board), presumably employing a different imaging device could be useful to identify different types of objects of interest.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Principato, Riess and Kapadia with the webcam of official notice, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding Claim 4, Principato, Riess and Kapadia disclose the method of claim 1.

further comprising identifying, by the BOM generating device, the shape of the component based on the image of the component using image processing algorithm, 
See prior art rejection of claim 1 regarding Riess.

Principato does not explicitly disclose
wherein the shape comprises at least one of a rectangular shape, a circular shape, and a sheet shape.
The examiner takes official notice that it is old and well known for resistors to come in different shapes.  For example, resistors could be cylindrical, coin shaped, rectangular, etc.  As Riess discloses that imaging could be used to detect the size/shape of a resistor (See prior art rejection of claim 1), shapes that Riess detects would be standing geometries that resistors are made in, per official notice.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Principato, Riess and Kapadia with the shape of official notice, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Regarding Claim 9, See prior art rejections of claims 2,3


Conclusion


Relevant art not relied on but made of record include
“Bom Barcode Scanner”, Jul 16, 2019, https://www.youtube.com/watch?v=2_tT8LNhPhc
Disclosing generation of a BOM with a bar code scanner app.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687